      Case 1:20-cr-00110-LJL Document 208
                                      209 Filed 08/26/21 Page 1 of 1




                           DAVID K. BERTAN
                              ATTORNEY AT LAW
                       888 GRAND CONCOURSE, SUITE 1N
                           BRONX, NEW YORK 10451

                                     (718) 742-1688
                                  FAX (718) 585-8640
                            E-MAIL: DBERTAN@YAHOO.COM




                                           August 26, 2021

Via ECF

Honorable Lewis J. Liman               REQUEST GRANTED.
United States District Judge
Southern District of New York           8/26/2021
500 Pearl Street
New York, NY 10007-1312

              Re:    USA v. Isabella Pollok
                     20-Cr-110 (LJL)

Dear Judge Liman:

        Jill Shellow and I represent Ms. Pollok in the above matter. We are writing to
request an opportunity to submit papers on the issue of whether certain medical
records are privileged from disclosure to counsel for co-defendant Lawrence Ray, an
issue currently under consideration by this Court. See e.g., Dkt. ## 204, 206, 207.
Because of logistical issues, we are unable to make this submission before Monday,
August 30, 2021. Accordingly, we respectfully request that Your Honor permit us to
file our papers by Monday, August 30, 2021.

       Thank you for your consideration.

                                           Respectfully submitted,

                                           David K. Bertan
                                           Jill R. Shellow

DKB/JRS

cc:    All Counsel (VIA ECF)
